























AMENDMENT AGREEMENT NO. 2


dated as of 29 March 2016


between


Meritor HVS AB
as Seller


and


Viking Asset Purchaser No. 7 IC
an incorporated cell of Viking Global Finance ICC
as Purchaser


and


Citicorp Trustee Company Limited
as Programme Trustee


(the “Amendment Agreement”)






































1.
BACKGROUND AND DEFINITIONS

1.1
The parties hereto have entered into a receivables purchase agreement dated 28
June 2011 between Meritor HVS AB as Seller, Viking Asset Purchaser No. 7 IC, an
incorporated cell of Viking Global Finance ICC, as Purchaser and Citicorp
Trustee Company Limited as Programme Trustee as amended, restated and
supplemented from time to time (the “Receivables Purchase Agreement”).

1.2
The parties now wish to amend the Receivables Purchase Agreement in accordance
with the provisions set out herein.

1.3
Capitalised terms shall, unless the context otherwise requires, have the meaning
given to them in the Receivables Purchase Agreement.

2.
AMENDMENT

2.1
The parties hereto agree that with effect as of the date of this Amendment
Agreement the definition of Total Commitments under Clause 1.1 Definitions of
the Receivables Purchase Agreement shall be amended as follows:

“Total Commitments” means the part of the aggregate of the Commitments as
reserved by the Accounts Administrator to be used in relation to the
Transaction, being EUR One hundred and fifty five million (155,000,000). The
Total Commitments may (to the extent possible) be increased as agreed between
the Seller and the Accounts Administrator from time to time.    
1.
MISCELLANEOUS

1.4
For the avoidance of doubt, the Receivables Purchase Agreement, as amended and
extended from time to time, shall remain in full force and effect and the
provisions set out in this Amendment Agreement shall only take effect as
specified herein.

1.5
This Amendment Agreement may be executed in any number of counterparts and all
such counterparts taken together shall be deemed to constitute one and the same
instrument.



IN WITNESS WHEREOF the parties have executed this Amendment Agreement on the
respective dates specified below with effect from the date specified in Clause
2.1 above.


For and behalf of
Meritor HVS AB
By:
/s/ Eric Moss_____________________

Name:
Eric Moss

Title:
Authorized Signer

For and behalf of
Viking Asset Purchaser No. 7 IC
By:
/s/ M. Jabey_____________________

Name: M. Jabey
Title: Sweden


For and behalf of
Citicorp Trustee Company Limited
By:
/s/ David Mares_____________________

Name: David Mares
Title: Director






    